DETAILED ACTION
This Office Action is in response to the application filed on January 14, 2020. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities:  “…motion vector offset is enabled for the current flag” should read “…motion vector offset is enabled for the current block”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Patent Publication No. WO 2020/141932 (“Jang”), which corresponds to an application filed January 3, 2019 in view of the level of skill in the art.
With respect to claim 1, Jang discloses the invention substantially as claimed, including 
A method of video decoding performed by a video decoder (see Abstract, ¶9, describing a method of video decoding by a decoding apparatus, i.e., video decoder), the method comprising:
receiving a coded video bitstream containing a current picture (see ¶¶35-36, 39-40, 56, 60, 64, describing that the receiver/decoding device may receive encoded video including a current picture);
determining whether a current block in the current picture is coded in intra block copy (IBC) mode (see ¶¶124, 130, describing that the decoder may determine whether the current picture is indicated as CPR/IBC, i.e., is coded in intra block copy mode);
in response to a determination that the current block is coded in IBC mode, determining whether a mode with a motion vector offset is enabled for the IBC encoded current block (see citations and arguments with respect to element above and ¶¶130-132, describing that after/in response to, IBC mode being determined for a block, it is determined whether MMVD is enabled for the block – see also Applicant’s specification ¶94, describing that MMVD is a mode with a motion vector offset); and
in response to a determination that the mode with the motion vector offset is enabled for the IBC encoded current block, decoding the current block in accordance with an offset associated with the current block (see citations and arguments with respect to elements above and ¶¶125, 133, 135, 137, 141, 143, describing that where MMVD and IBC/CPR are enabled, the current block is decoded in accordance to the MMVD using such an offset/distance),
wherein fractional offsets are not permitted for the IBC encoded current block (see ¶137, describing that the system may indicate that the slice_fpel_mmvd_enabled_flag is 1, such that the distance/offset is derived using an integer unit, i.e., fractional offsets are not permitted).
As detailed above, Jang does not explicitly disclose that its MMVD distance/offset is a “motion vector offset”. However, as indicated in Applicant’s specification, MMVD was known to be a mode that signals a motion vector offset (see Applicant’s specification at ¶94). Accordingly, Examiner takes Official 
With respect to claim 2, Jang discloses the invention substantially as claimed. As described above Jang in view of the level of skill in the art discloses all the elements of independent claim 1. Jang additionally discloses: 
wherein the determination that the current block is coded in the IBC mode is based on a first flag that indicates that the IBC mode is enabled for the current block (see ¶¶124, 126, describing determining that IBC is applied to the current block based on a flag indicating that IBC/CPR is applied, i.e., enabled, for that block), and
wherein in response to the determination that the first flag indicates the IBC mode is enabled for the current block, the mode with the motion vector offset is determined to be enabled for the current block (see ¶¶130-132, describing that where IBC/CPR mode is applied (based on the flag as detailed in element above), MMVD (the mode with the motion vector offset as described with respect to claim 1 above) is applied, i.e., is enabled, for that block).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 4, Jang discloses the invention substantially as claimed. As described above Jang in view of the level of skill in the art discloses all the elements of independent claim 1. Jang additionally discloses: 
wherein the determination that the current block is coded in the IBC mode is based on a first flag that indicates that the IBC mode is enabled for the current block (see citations and arguments with respect to corresponding element of claim 2 above), and
wherein in response to the determination that the first flag indicates the IBC mode is enabled for the current block, the mode with the motion vector offset is determined to be enabled for the current block in response to a determination that a second flag indicates that the mode with vector offset is enabled for the current block (see ¶¶130-132, describing that where IBC/CPR mode is applied (based on the flag as detailed in element above), MMVD (the mode with the motion vector offset as described with respect to claim 1 above) is applied, i.e., is enabled, for that block in response to determining that an MMVD flag indicates that MMVD is enabled for the current block, i.e., a second flag indicates that the mode with vector offset is enabled for the current block).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 6, Jang discloses the invention substantially as claimed. As described above Jang in view of the level of skill in the art discloses all the elements of dependent claim 5. Jang additionally discloses: 
wherein in response to a determination that one of (i) the first flag and the (ii) second flag is false, the third flag that indicates whether fractional offsets is enabled is signaled (see ¶¶124, 130-132, 137, describing that after it is determined that MMVD is used, a flag is sent that indicates whether fractional offsets are enabled – Examiner notes that this flag is not described as being limited to only being sent in IBC mode, i.e., even where the first flag is false, such a third flag may indicate whether the offsets are enabled). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 7, Jang discloses the invention substantially as claimed. As described above Jang in view of the level of skill in the art discloses all the elements of independent claim 1. Jang additionally discloses: 
wherein in response to the determination that the mode with motion vector offset is enabled for the IBC encoded current block, the offset is selected from a table that specifies a plurality of offset distances each of which is a power of 2 (see Table 1, ¶¶135-137, describing that the mmvd distance/offset, when mmvd is enabled, i.e., in response to the determination that the mode with motion vector offset is enabled for the IBC encoded current block, is selected from a table that specifies a plurality of offset distances each of which is a power of 2). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, claim 8 recites the elements of claim 1 in apparatus form rather than method form. Specifically, claim 8 recites “a video decoder for video decoding, comprising: processing circuitry configured to” perform the method of claim 1. Jang discloses such a decoder (see Fig. 3, item 300, ¶¶58, 60, describing a decoder including processing circuitry from accomplishing the methods described therein). Accordingly, the disclosure cited with respect to claim 1 also applies to claim 8. 
With respect to claim 9, claim 9 recites the elements of claim 2 in apparatus form rather than method form. Specifically, claim 9 recites “the video decoder according to claim 8, wherein…”. As detailed above, Jang discloses the decoder of claim 8 to perform the elements of claim 2 (see citations and arguments with respect to claims 2 and 8 above). Accordingly, the disclosure cited with respect to claim 2 also applies to claim 9. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 11, claim 11 recites the elements of claim 4 in apparatus form rather than method form. Specifically, claim 11 recites “the video decoder according to claim 8, wherein…”. As detailed above, Jang discloses the decoder of claim 8 to perform the elements of claim 4 (see citations and arguments with respect to claims 4 and 8 above). Accordingly, the disclosure cited with respect to claim 4 also applies to claim 11. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 13, claim 13 recites the elements of claim 6 in apparatus form rather than method form. Specifically, claim 13 recites “the video decoder according to claim 8, wherein…”. As see citations and arguments with respect to claims 6 and 8 above). Accordingly, the disclosure cited with respect to claim 6 also applies to claim 13. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 13.
With respect to claim 14, claim 14 recites the elements of claim 7 in apparatus form rather than method form. Specifically, claim 14 recites “the video decoder according to claim 8, wherein…”. As detailed above, Jang discloses the decoder of claim 8 to perform the elements of claim 7 (see citations and arguments with respect to claims 7 and 8 above). Accordingly, the disclosure cited with respect to claim 7 also applies to claim 14. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
With respect to claim 15, claim 15 recites the elements of claim 1 in computer readable medium form rather than method form. Jang discloses that its methods may be executed by software implemented in a decoder which includes a processor and a non-transitory computer-readable medium (see ¶¶25, 58, 200-201). Accordingly, the disclosure cited with respect to claim 1 also applies to claim 15. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 15.
With respect to claim 16, claim 16 recites the elements of claim 2 in computer readable medium form rather than method form. Jang discloses that its methods may be executed by software implemented in a decoder which includes a processor and a non-transitory computer-readable medium (see ¶¶25, 58, 200-201). Accordingly, the disclosure cited with respect to claim 2 also applies to claim 16. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 16.
With respect to claim 18, claim 18 recites the elements of claim 4 in computer readable medium form rather than method form. Jang discloses that its methods may be executed by software implemented in a decoder which includes a processor and a non-transitory computer-readable medium see ¶¶25, 58, 200-201). Accordingly, the disclosure cited with respect to claim 4 also applies to claim 18. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 18.
With respect to claim 20, claim 20 recites the elements of claim 6 in computer readable medium form rather than method form. Jang discloses that its methods may be executed by software implemented in a decoder which includes a processor and a non-transitory computer-readable medium (see ¶¶25, 58, 200-201). Accordingly, the disclosure cited with respect to claim 6 also applies to claim 20. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 20.
Claim Rejections - 35 USC § 103
Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of the level of skill in the art and further in view of U.S. Patent Publication No. 2017/0310961 (“Liu”).
With respect to claim 3, Jang discloses the invention substantially as claimed. As described above Jang in view of the level of skill in the art discloses all the elements of dependent claim 2. Jang additionally discloses: 
wherein in response to the determination that the first flag indicates the IBC mode is enabled for the current block, the mode with the motion vector offset is determined to be enabled for the current block (see citations and arguments with respect to claim 2 above) and a second flag that indicates whether fractional offsets are permitted for the mode with the motion vector offset … (see ¶137, describing a flag, i.e., second flag, that indicates whether fractional offsets are permitted for the MMVD mode, i.e., mode with the motion vector offset). 
Jang does not explicitly disclose a second flag that indicates whether fractional offsets are permitted for the mode with the motion vector offset is inferred to be false regardless of whether the second flag is signaled.
However, in the same field of endeavor, Liu discloses: 
a second flag that indicates whether fractional offsets are permitted … is inferred to be false regardless of whether the second flag is signaled (see ¶84, describing that it was known to infer the resolution indication flag for IntraBC prediction to use integer resolution so that it does not need to be signaled, i.e., fractional offset permission can be inferred to be false regardless of whether the second flag is signaled when IBC mode is used). 
At the time of filing, one of ordinary skill would have been familiar with the use of fractional offsets in various modes and have understood that, as evidenced by Liu, one alternative to signaling a flag indicating whether fractional offsets are used for a particular mode is to force an inferral of that flag for that mode, thereby avoiding using processing power to decode and apply such a code. Accordingly, to one of ordinary skill in the art at the time of filing, inferring a fractional offset permission flag rather than decoding it would have represented nothing more than the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include an inferral of the fractional offset flag to allow only for integer offsets, regardless of whether such a flag is signaled in the decoding method of Jang as taught by Liu.
With respect to claim 5, Jang discloses the invention substantially as claimed. As described above Jang in view of the level of skill in the art discloses all the elements of dependent claim 4. Jang/Liu discloses each and every element of dependent claim 3, the combination of which is incorporated herein. Jang/Liu additionally discloses: 
wherein in response to the determination that the second flag indicates that the mode with the motion vector offset is enabled for the current flag (see citations and arguments with respect to claim 4 above, describing receiving a second flag indicating whether MMVD is enabled), a third flag that indicates whether fractional offsets is enabled (see Jang ¶137, describing a third flag that indicates whether fractional offsets are enabled) is inferred to be false regardless of whether the third flag is signaled (see Liu ¶84, describing that it was known to infer the resolution indication flag for IntraBC prediction to use integer resolution so that it does not need to be signaled, i.e., fractional offset permission can be inferred to be false regardless of whether such a flag is signaled). 
The reasons for combining the cited prior art with respect to claims 1 and 3 also apply to claim 5.
With respect to claim 10, claim 10 recites the elements of claim 3 in apparatus form rather than method form. Specifically, claim 10 recites “the video decoder according to claim 8, wherein…”. As detailed above, Jang discloses the decoder of claim 8 to perform the elements of claim 3 (see citations and arguments with respect to claims 3 and 8 above). Accordingly, the disclosure cited with respect to claim 3 also applies to claim 10. The reasons for combining the cited prior art with respect to claims 1 and 3 also apply to claim 10.
With respect to claim 12, claim 12 recites the elements of claim 5 in apparatus form rather than method form. Specifically, claim 12 recites “the video decoder according to claim 8, wherein…”. As detailed above, Jang discloses the decoder of claim 8 to perform the elements of claim 5 (see citations and arguments with respect to claims 5 and 8 above). Accordingly, the disclosure cited with respect to claim 5 also applies to claim 12. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 12.
With respect to claim 17, claim 17 recites the elements of claim 3 in computer readable medium form rather than method form. Jang discloses that its methods may be executed by software implemented in a decoder which includes a processor and a non-transitory computer-readable medium (see ¶¶25, 58, 200-201). Accordingly, the disclosure cited with respect to claim 3 also applies to claim 17. The reasons for combining the cited prior art with respect to claims 1 and 3 also apply to claim 17.
With respect to claim 19, claim 19 recites the elements of claim 5 in computer readable medium form rather than method form. Jang discloses that its methods may be executed by software implemented in a decoder which includes a processor and a non-transitory computer-readable medium (see ¶¶25, 58, 200-201). Accordingly, the disclosure cited with respect to claim 5 also applies to claim 19. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481